             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:20-cv-00375-MR-WCM


YANCEY COUNTY,                   )
                                 )
                   Plaintiff,    )
                                 )
        vs.                      )                       ORDER
                                 )
UNITED COMMUNITY BANK, INC.,     )
et al.,                          )
                                 )
                   Defendants.   )
________________________________ )


     THIS MATTER is before the Court on the Defendants’ motion for the

admission of attorney John A. Thomson, Jr. as counsel pro hac vice. [Doc.

8]. Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendants’ motion [Doc. 8]

is ALLOWED, and John A. Thomson, Jr. is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                              Signed: January 12, 2021
     IT IS SO ORDERED.




        Case 1:20-cv-00375-MR Document 9 Filed 01/13/21 Page 1 of 1
